Citation Nr: 1419760	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy, claimed as an eye condition and vision loss, to include as secondary to service-connected diabetes mellitus.

2. Whether new and material evidence has been received to reopen a claim for service connection for diabetic neuropathy, to include as secondary to service-connected diabetes mellitus.

3. Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5. Whether new and material evidence has been received to reopen a claim for service connection for hypertensive cardiovascular disease and left ventricular hypertrophy, claimed as chest pains, to include as secondary to service-connected diabetes mellitus.

6. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for a disability exhibited by bad circulation of the upper extremities, to include as secondary to service-connected diabetes mellitus.

8. Entitlement to service connection for a disability exhibited by bad circulation of the lower extremities, to include as secondary to service-connected diabetes mellitus.

9. Entitlement to service connection for vascular headaches/migraines, to include as secondary to service-connected diabetes mellitus.

10. Entitlement to service connection for ulcers, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In his July 2008 formal appeal (VA Form 9), the Veteran requested a hearing before the Board.  However, in a September 2008 statement, the Veteran withdrew that request.  Thus, the Board may proceed with a decision at this time.

This matter was last before the Board in August 2012, when it was remanded for further evidentiary and procedural development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Evidence has been received subsequent to the re-certification of the instant appeal to the Board.  Nonetheless, the Veteran waived his right to have that evidence initially considered by the agency of original jurisdiction.  See January 2014 Waiver of AOJ Jurisdiction.  Thus, the evidence is properly before the Board to consider in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy, hypertensive cardiovascular disorder and left ventricular hypertrophy, a psychiatric disorder, a disability exhibited by bad circulation of the upper extremities, a disability exhibited by bad circulation of the lower extremities, ulcers, and vascular headaches/migraines, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A March 2006 Board decision denied the Veteran's claim of entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.  The Veteran did not perfect an appeal of the March 2006 Board decision.

2. Additional evidence received since the Board's March 2006 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for diabetic retinopathy, and does not raise a reasonable possibility of substantiating the claim.

3. A November 2006 Board decision denied the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  The Veteran did not perfect an appeal of the November 2006 Board decision.

4. Additional evidence received since the November 2006 Board decision, which denied entitlement to service connection for peripheral neuropathy, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy.

5. A November 2006 Board decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  The Veteran did not perfect an appeal of the November 2006 Board decision.

6. Additional evidence received since the Board's November 2006 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for erectile dysfunction, and does not raise a reasonable possibility of substantiating the claim.

7. A September 2004 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not perfect an appeal of the September 2004 rating decision.

8. Additional evidence received since the September 2004 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim.

9. A September 2004 rating decision denied the Veteran's claim of entitlement to service connection for hypertensive cardiovascular disease and left ventricular hypertrophy.  The Veteran did not perfect an appeal of the September 2004 rating decision.

10. Additional evidence received since the September 2004 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for hypertensive cardiovascular disease and left ventricular hypertrophy, and raises a reasonable possibility of substantiating the claim.

11. A September 2004 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, including PTSD.  The Veteran did not perfect an appeal of the September 2004 rating decision.

12. Additional evidence received since the September 2004 rating decision, which denied entitlement to service connection for a psychiatric disorder, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.






CONCLUSIONS OF LAW

1. A March 2006 Board decision denying the claim of entitlement to service connection for diabetic retinopathy is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Since the March 2006 Board decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for diabetic retinopathy; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. A November 2006 Board decision denying the claim of entitlement to service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4. Since the November 2006 Board decision, new and material evidence has been received with respect to the claim of entitlement to service connection for peripheral neuropathy; this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. A November 2006 Board decision denying the claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

6. Since the November 2006 Board decision, new and material evidence has not been received with respect to the claim of entitlement to service connection for erectile dysfunction; this claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7. The September 2004 rating decision which denied service connection for a hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

8. The evidence received subsequent to the September 2004 rating decision, with respect to a hypertension, is not new and material, and the previously denied claim for service connection for hypertension is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

9. The September 2004 rating decision which denied service connection for hypertensive cardiovascular disease and left ventricular hypertrophy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

10. The evidence received subsequent to the September 2004 rating decision, with respect to a hypertensive cardiovascular disease and left ventricular hypertrophy, is new and material, and the previously denied claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

11. The September 2004 rating decision which denied service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

12. The evidence received subsequent to the September 2004 rating decision, with respect to a psychiatric disorder, is new and material, and the previously denied claim for service connection for psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).

Pursuant to the Board's August 2012 remand, the Veteran was afforded the applicable notice via an August 2012 letter.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993). That notice letter details the type of evidence necessary to both reopen a claim for service connection and substantiate a reopened claim for service connection.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations. The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

As will be explained below, several of the Veteran's claims to reopen lack the necessary new and material evidence required for reopening.  In those instances, the Board is not required to establish the adequacy of any VA examinations undertaken during the development of the initial claim of service connection where a claim remains unopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  All of the reopened claims for service connection and all of the initial claims for service connection are being remanded for VA examinations.  Thus, a discussion of those claims is not necessary at this point.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A (West 2002); 38 C.F.R. § 3.159  (2013).

Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board also notes that establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Diabetic Retinopathy

The Board denied entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, in a March 2006 decision.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The March 2006 Board decision denied entitlement to service connection because, at the time, the claims file lacked any evidence that the Veteran had been diagnosed with diabetic retinopathy or any other eye disability.  Therefore, for the evidence to be material in this case, it must address this established fact.

At the time of the Board's March 2006 denial, the Veteran's service treatment records (STRs), VA treatment records, various VA examination reports, and statements from the Veteran were of record.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the March 2006 Board decision, numerous VA treatment records and statements of the Veteran have been incorporated into the Veteran's claims file.  

A review of that evidence does not reveal any eye disability, including diabetic retinopathy.  At his August 2008 VA examination, the Veteran complained of decreased and blurry vision.  The examiner made no diagnosis based on those reports of the Veteran.  A review of the Veteran's VA treatment records also does not reveal any diagnosis relating to any purported eye disability of the Veteran.  Indeed, a June 2010 VA treatment record notes normal eyes (Virtual VA).  A July 2010 record notes that the Veteran does not have diabetic retinopathy (Virtual VA).  The same is true of a March 2011 VA treatment record, which notes no diabetic retinopathy (Virtual VA).  Finally, a November 2012 treatment record notes the Veteran's eyes as normal.  The Veteran's statements also do not provide that the Veteran has been diagnosed with any sort of eye disability, including diabetic retinopathy.  Thus, the new evidence of record since the Board's March 2006 denial does not include evidence of a diagnosed eye disability-the basis for the Board's prior final denial.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to service connection for diabetic retinopathy, to include as secondary to a service-connected disability, has not been received; hence, the requirements to reopen the claim for entitlement to service connection for diabetic retinopathy have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Diabetic Neuropathy

The Board denied entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, in a November 2006 decision.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The November 2006 Board decision denied entitlement to service connection because, at the time, the evidence of record did not support a finding that the Veteran's peripheral neuropathy was caused by or aggravated by his service-connected diabetes mellitus.  In addition, the claim was denied on a direct basis as there was no evidence on an in-service occurrence or event relating to the Veteran's peripheral neuropathy.

At the time of the Board's March 2006 denial, the Veteran's service treatment records (STRs), VA treatment records, various VA examination reports, and statements from the Veteran were of record.  The Board relied heavily on the report of the April 2006 VA examiner, who opined that the Veteran's peripheral neuropathy was caused by his alcohol use.  The examiner also concluded that the Veteran's peripheral neuropathy was not caused by or aggravated by the Veteran's diabetes mellitus.

The Board finds that new and material evidence to reopen the Veteran's claim of service connection for peripheral neuropathy has been submitted.  Since the November 2006 Board decision, numerous VA treatment records have been incorporated into the Veteran's claims file.  In addition, various statements of the Veteran have also been associated with his claims file since the November 2006 Board decision. 

A September 2011 treatment record notes that the Veteran was on medication for "diabetic neuropathy."  Diabetic neuropathy was also mentioned in several other VA treatment records associated with the Veteran's claims file since service connection was denied in March 2006 by the Board.  See January 2011 VA Treatment Record; March 2011 VA Treatment Record (all in Virtual VA).

The Board, in part, denied the Veteran's claim of service connection for peripheral neuropathy as there was no evidence linking that disability to his service-connected diabetes mellitus.  The new evidence discussed above at least tends to suggest some etiological relationship between the Veteran's peripheral neuropathy and his diabetes mellitus.  Thus, the evidence is material as it bears upon an unsubstantiated element necessary for service connection.  Accordingly, the claim is reopened.

Erectile Dysfunction

The Board denied entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, in a November 2006 decision.  The Veteran sought no appeal of that decision.  Thus, it is final.  See 38 C.F.R. § 20.1100.

The November 2006 Board decision denied entitlement to service connection because, at the time, the evidence of record did not support a finding that the Veteran's erectile dysfunction was caused by or aggravated by his service-connected diabetes mellitus.  In addition, the claim was denied on a direct basis as there was no evidence on an in-service occurrence or event relating to the Veteran's erectile dysfunction.

At the time of the Board's November 2006 denial, the Veteran's service treatment records (STRs), VA treatment records, various VA examination reports, and statements from the Veteran were of record.  The Board relied heavily on the report of the April 2006 VA examiner, who opined that the Veteran's erectile dysfunction was caused by his alcohol use.  The examiner also concluded that the Veteran's erectile dysfunction was not caused by or aggravated by the Veteran's diabetes mellitus.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the November 2006 Board decision, numerous 

VA treatment records have been incorporated into the Veteran's claims file.  In addition, various statements of the Veteran have also been associated with his claims file since the November 2006 Board decision.

Turning to that evidence of record, a review of the Veteran's VA treatment records does not reveal that he sought treatment for his erectile dysfunction.  Indeed, the only medical evidence relating to erectile dysfunction is a March 2014 VA examination for prostate cancer.  At that examination, the examiner confirmed that the Veteran does suffer from erectile dysfunction.  However, as to the etiology, the examiner opined that the erectile dysfunction was the result of the Veteran's radical prostatectomy for prostate adenocarcinoma, not diabetes mellitus or his period of active service.  Further, none of the statements of the Veteran touch on the etiology of his erectile dysfunction or any incidence of service where erectile dysfunction was incurred.  Thus, the evidence of record since the Board's November 2006 denial does not evidence that the Veteran's erectile dysfunction is at all related to his service-connected diabetes mellitus or his period of active service.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, has not been received; hence, the requirements to reopen the claim for entitlement to service connection for diabetic retinopathy have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Hypertension

The RO denied service connection for hypertension by a September 2004 rating decision.  The RO considered the Veteran's claim on both a direct basis and secondary service connection.  The Veteran perfected no appeal of the RO's September 2004 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The RO denied the Veteran's claim of service connection for hypertension because there was no evidence that the Veteran's hypertension was the result of his service-connected diabetes mellitus and there was no evidence of any nexus between his hypertension and period of active service.  

At the time of the RO's September 2004 denial, the Veteran's STRs, the report of a September 2003 diabetes mellitus examination and an addendum, and various VA treatment records dated through 2003.  At the September 2004 VA examination, the examiner concluded that hypertension was not the result of diabetes mellitus, given the Veteran's development of hypertension many years prior to his diagnosis of diabetes mellitus.

The Board finds that new and material evidence to reopen the Veteran's claim has not been submitted to VA.  Since the September 2004 decision, numerous VA treatment records have been incorporated into the Veteran's claims file.  In addition, various statements of the Veteran have also been associated with his claims file since the September 2004 rating decision.

Turning to that evidence of record, several of the new VA treatment records indicate that the Veteran suffers from hypertension.  See, e.g., March 2011 VA Treatment Record; June 2010 VA Treatment Record; June 2004 VA Treatment Record (all Virtual VA).  However, no treatment record or other piece of evidence associated with the Veteran's claims file since the September 2004 denial notes any association between the Veteran's hypertension and his diabetes mellitus or his period of active service.  Without any indication that there is some nexus or link between the Veteran's hypertension and his diabetes mellitus or his active service, the new evidence of record is not material.  There remains no evidence linking hypertension with service or a service-connected disability.

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to a service-connected disability, has not been received; hence, the requirements to reopen the claim for entitlement to service connection for hypertension have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Hypertensive Cardiovascular Disorder and Left Ventricular Hypertrophy

The RO denied service connection for hypertensive cardiovascular disorder and hypertrophy by a September 2004 rating decision.  The RO considered the Veteran's claim on both a direct basis and under the theory of secondary service connection.  The Veteran perfected no appeal of the RO's September 2004 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The RO denied the Veteran's claim of service connection for hypertension because there was no evidence that the Veteran's hypertensive cardiovascular disorder and left ventricular hypertrophy was the result of his service-connected diabetes mellitus and there was no evidence of any nexus between his disability and period of active service.  

At the time of the RO's September 2004 denial, the Veteran's STRs, various VA examination reports, and various VA treatment records dated through 2003.  

The Board finds that new and material evidence to reopen the Veteran's claim has been submitted to VA.  Since the September 2004 decision, numerous VA treatment records have been incorporated into the Veteran's claims file.  In addition, various statements of the Veteran have also been associated with his claims file since the September 2004 rating decision.

Turning to that evidence of record, the Veteran has sought VA treatment for numerous heart and chest ailments.  In September 2007, the Veteran was described as having ischemia and a dilated left ventricular cavity.  See September 2007 VA Treatment Record (Virtual VA).  Moreover, the Veteran's left ventricle has been examined by VA clinicians.  See June 2010 VA Treatment Record (Virtual VA).  The Veteran was also noted as having an atheromatous aorta and a left ventricular cardiac configuration.  See July 2011 VA Treatment Record (Virtual VA).  Severe concentric left ventricular hypertrophy has also been noted.  See December 2010 VA Treatment Record (Virtual VA).  A March 2011 VA social work note specifies that the Veteran's "heart condition may be secondary to the [diabetes mellitus]...." 

The RO, in part, denied service connection for hypertensive cardiovascular disorder and left ventricular hypertrophy as there was no evidence linking any such disability to his service-connected diabetes mellitus.  The new evidence discussed above at least tends to suggest some etiological relationship between the Veteran's hypertensive cardiovascular disorder and left ventricular hypertrophy and his diabetes mellitus.  Thus, the evidence is material as it bears upon an unsubstantiated element necessary for service connection.  As such, the matter is reopened.

Psychiatric Disorder (Including PTSD)

The RO denied service connection for a psychiatric disorder by a September 2004 rating decision.  The Veteran perfected no appeal of the RO's September 2004 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

The RO denied the Veteran's claim of service connection because there was no evidence of a clinical diagnosis of PTSD.  

At the time of the RO's September 2004 denial, the Veteran's STRs, various VA examination reports, and various VA treatment records dated through 2003.  The RO relied heavily on a July 2004 VA examination report, which concluded that the Veteran did not suffer from any diagnosable mental disorders, other than alcohol dependence.  Thus, without a diagnosis of a psychiatric disorder, the RO denied entitlement to service connection.

The Board finds that new and material evidence to reopen the Veteran's claim has been submitted to VA.  Since the September 2004 decision, numerous VA treatment records have been incorporated into the Veteran's claims file.  In addition, various statements of the Veteran have also been associated with his claims file since the September 2004 rating decision.

The Board's focus is directed towards several VA mental health treatment records.  Those records contain several psychiatric diagnoses.  In particular, the Veteran has been diagnosed with cognitive disorder, psychosis, posttraumatic stress disorder, schizophrenia, and depression.  See, e.g., October 2010 VA Treatment Record; November 2010 VA Treatment Record (all Virtual VA).

The RO denied the Veteran's claim for a psychiatric disorder because the Veteran had not been diagnosed with any such disorder.  The evidence associated with the claims file since that period clearly shows that the Veteran has been diagnosed with multiple psychiatric disorders since the time his claim was initially denied by the RO.  That evidence is presumed credible and is certainly probative.  Consequently, the Veteran's claim of service connection for a psychiatric disorder is reopened.


ORDER

The claim to reopen the previously denied claim of entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, is denied.

New and material evidence having been submitted, the claim of service connection for a peripheral neuropathy is reopened. To this extent only, the claim is granted.

The claim to reopen the previously denied claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.

The claim to reopen the previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

New and material evidence having been submitted, the claim of service connection for hypertensive cardiovascular disease and left ventricular hypertrophy is reopened. To this extent only, the claim is granted. 

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder is reopened. To this extent only, the claim is granted.


REMAND

With regard to the Veteran's claim of service connection for a psychiatric disorder, the Veteran has broadly asserted that while he was serving in Vietnam, he witnessed a thousand distressing situations.  See Form 21-0781.  The Veteran's claimed stressors are very vague and neither corroborated nor are they verifiable.  

During the time between the Veteran's initial claim of service connection for PTSD and now, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2013).  The Veteran has not yet been afforded notice detailing such.

A new VA examination with respect to the Veteran's peripheral neuropathy is also warranted given the new evidence of record.  As mentioned above, the Veteran was afforded a VA examination for his peripheral neuropathy in April 2006.  There, the examiner concluded that "[p]eripheral neuropathy in all four extremities due to alcohol dependency...without clinical evidence of being aggravated by diabetes mellitus as seen on history and neurological examination."  However, in the interim, several VA practitioners have noted that the Veteran suffers from "diabetic neuropathy."  See September 2011 VA Treatment Record; March 2011 VA Treatment Record; January 2011 VA Treatment Record (all Virtual VA).  It is unclear why practitioners have begun referring to the Veteran's disability as "diabetic neuropathy" instead of "peripheral neuropathy."  This suggests the possibility that the Veteran's diabetes mellitus may be impacting his peripheral neuropathy now.  Thus, on remand, an examination detailing the relationship, if any, between diabetes mellitus and peripheral neuropathy must be obtained.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. For the claims of service connection for ulcers and poor circulation of the extremities, as will be discussed below, there is no evidence that the Veteran suffers from a current disability or that any symptoms are related to the Veteran's period of service or another service-connected disability. 

As discussed above, a VA examination is required where there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. 79.  In this instance, the November 2011 VA treatment note specifies that the Veteran's heart disability may be associated with his service-connected diabetes mellitus.  Thus, under McLendon, a VA examination to determine the relationship, if any, between the Veteran's hypertensive cardiovascular disease and left ventricular hypertrophy and his service-connected diabetes mellitus is required.

With regard to the other claims of service connection, VA examinations are also warranted under McLendon.  Regarding headaches, there is evidence that the Veteran suffered a headache in service.  See August 1968 Chronological Record of Medical Care.  Moreover, the Veteran was assessed as having chronic headaches.  See June 2011 VA Treatment Record.  Thus, there is some evidence that the Veteran's headaches may be related to his period of active service.  Regarding ulcers and poor circulation of the upper and lower extremities, the Veteran has asserted that he suffers from the symptoms of those disabilities and those disabilities may be related to the Veteran's service-connected diabetes mellitus.  As such, the Board finds VA examinations are necessary to determine the nature and etiology of any disabilities suffered. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate such records with the Veteran's claims file.

2. The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests should be accomplished. 

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his peripheral neuropathy. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused his peripheral neuropathy of the upper and lower extremities?

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (increased in disability beyond the natural progression) his peripheral neuropathy of the upper and lower extremities?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that peripheral neuropathy had its clinical onset in service, within the first post service year or is it otherwise related to active service, including  presumed Agent Orange exposure?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Schedule the Veteran for a VA examination to address the nature and etiology of any heart disability. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosed heart disability? If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused any diagnosed heart disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (increased in disability beyond the natural progression) any heart disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that heart disease had its clinical onset in service, within the first post service year or is it otherwise related to active service, including  presumed Agent Orange exposure?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5. Schedule the Veteran for a VA examination to address the nature and etiology of any disabilities manifested by poor circulation of the upper or lower extremities. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any diagnosable disabilities exhibited by poor circulation of the upper or lower extremities? If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused any such disabilities manifested by poor circulation of the upper or lower extremities?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (increased in disability beyond the natural progression) disabilities manifested by poor circulation of the upper or lower extremities?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any disability manifested by poor circulation of the upper and lower extremities had its clinical onset in service, within the first post service year or is it otherwise related to active service, including  presumed Agent Orange exposure?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

6. Schedule the Veteran for a VA examination to address the nature and etiology of any ulcer disability. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have ulcers?

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused any ulcers?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (increased in disability beyond the natural progression) any ulcers?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any ulcer disability had its clinical onset in service, within the first post service year or is it otherwise related to active service, including  presumed Agent Orange exposure?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

7. Schedule the Veteran for a VA examination to address the nature and etiology of vascular headaches/migraines disability. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file. The examiner must offer and opinion as to the following:

a. Does the Veteran have any disabilities manifested by vascular headaches/migraines? If so, state the diagnoses.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused any diagnosed headache/migraine disability?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus aggravated (increased in disability beyond the natural progression) any headache/migraine disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that any vascular headaches/migraines disability had its clinical onset in service, within the first post service year or is it otherwise related to active service, including  presumed Agent Orange exposure?

The examiner must comment on the August 1968 service treatment record apparently noting a headache in making this determination

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

8. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


